Citation Nr: 1414700	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for hyperthyroidism claimed as Graves' disease. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1995 to December 2001. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA). The claim was previously remanded by the Board in January 2012 and again in November 2013.

The Veteran indicated in her September 2009 VA Form 9 that she wished to testify at a Board hearing. VA scheduled a hearing for January 2011 and notified the Veteran in a letter dated December 2010. However, because the Veteran failed to attend, her request for a Board hearing is considered withdrawn. See 38 C.F.R. § 20.704(d) (2013). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

This claim was remanded in November 2013 to obtain an addendum opinion regarding the etiology of the Veteran's Graves' disease.  There the Board determined that a negative nexus opinion had been provided by a physician with insufficient expertise in endocrinology.  Thus, an opinion was specifically requested from an endocrinologist who had provided a partial positive nexus opinion, or from a similarly situated professional with expertise in endocrinology.  In December 2013, the RO obtained an addendum opinion from the author of the negative opinion-the same physician the Board had previously determined to lack sufficient expertise in endocrinology.

While the December 2013 examiner may be qualified, there is still no showing of any special training in endocrinology beyond his conclusory opinion that he is qualified and his experience with thyroid disorders, the extent of which is not specified.  The only certifications he possesses are in occupational and environmental medicine, neither of which directly relate to endocrinology.  He is apparently also an associate professor of medicine, but it is not clear whether he teaches any subjects relating to endocrinology.  

Therefore, the Board finds that the AMC/RO has not substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, another addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the VA endocrinologist who made the February 2009 statement with regard to the etiology of the Veteran's Graves' disease. If that endocrinologist is not available, an opinion should be solicited from another medical professional with sufficient expertise and training in endocrinology.  Such expertise may be indicated by board certifications, licenses, specializations, etc.  If the examiner claims that he is qualified based on experience alone, he should describe in detail the nature of such experience and explain how that renders him more qualified than other physicians with years of general practice experience.  If he claims that he is qualified for some other reason, a detailed explanation should also be provided (e.g. if he asserts he is qualified because he is a professor, he should explain which relevant courses he teaches, how long he has taught them, and how they relate to endocrinology). Do not request an opinion from the author of the December 2013 VA opinion unless he provides evidence of specialized training as discussed herein.  The claims file must be made available to the examiner for review. The examiner should then address the question as to whether it is at least as likely as not (that is, a 50 percent degree of likelihood or greater) that the Veteran's Graves' disease is causally related to her several years of active service. It should be indicated whether there are in-service symptoms that are indicators of the presence or possible onset of the disease. The rationale should be provided for any opinion given, and the factors upon which any medical opinion is based must be set forth. If any opinion with supporting rationale cannot be provided because it would be too speculative, the examiner should explain why this is so. The examiner should indicate that he or she has made a review of the service treatment records before rendering his or her opinion. 

The examiner should comment on and reconcile the addendum opinion with the other opinions on file. If the original physician is not available, that should be detailed. Care should be taken that any subsequent physician have expertise in endocrinology, and such expertise should be documented.

2. After all appropriate development has been completed, VA should consider all the evidence of record and readjudicate the claim. If the benefit sought is denied, the Veteran and her representative should be provided a supplemental statement of the case and be given an appropriate period of time in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

